DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 08/12/2021, in which claims 1-21 are pending and ready for examination.

Response to Amendment
Claims 1, 17, 19, and 20 are currently amended. Claim 10 is cancelled. Claim 21 is newly added.

Response to Argument
Applicant's arguments filed 04/13/2022 have been fully considered but they are not persuasive.

With respect to claims rejected under 35 USC 102/103, the Applicant argues, see Pg. 7, 8, that Lainema does not teach chroma format, let alone the chroma format which is 4:0:0, by referring to 7.3.2.2 of Lainema.
Examiner cannot concur. It is noted here that the Applicant refers a different portion of Lainema, instead of the actually cited 7.4.3.2, to support the argument. In cited 7.4.3.2, it teaches that pps_joint_cbcr_qp_offset is not used, e.g. not signaled/or included in syntax, when ChromaArrayType is equal to 0, meaning that a chroma format of monochrome is being used (see Table 4 and corresponding paragraphs of WO 2020189960 A1), which is equivalent to a format of 4:0:0. So essentially, Lainema teaches that pps_joint_cbcr_qp_offset is not used when chroma format is 4:0:0/monochrome, wherein pps_joint_cbcr_qp_offset is a qp offset for deriving qp of chroma components. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  1-5 and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lainema (“CE7: Joint coding of chrominance residuals (CE7-1)”, Joint Video Experts Team of ITU-T SG 16 WP 3, 14th Meeting, 03/19/2019, IDS submitted on 11/10/2021).

Regarding claim 1, Lainema discloses a method of processing video data, comprising (Lainema; Heading “Abstract”, “1 Introduction”. A video coding system/method is used.): 
determining, based on a rule, whether one or more syntax elements applicable to a region of a video are included in a syntax structure of a bitstream of the video, wherein the one or more syntax elements are indicative of at least one quantization parameter offset to luma quantization parameter for deriving one or more quantization parameters of one or more chroma components of the region of the video (Lainema; Heading “2 Proposed tool”, “4 Specification text”. In accordance with a rule of joint residual mode, one or more syntax elements associated to a video region are included in a syntax structure, wherein the one or more syntax elements are used to indicate at least one quantixaiton parameter offset to a luma quantization parameter for determining at least one or more quantization parameters of one or more chroma components.); and 
performing a conversion between the region of the video and the bitstream based on the determining (Lainema; Heading “2 Proposed tool”, “4 Specification text”. In accordance with determining syntax elements indicating offset related to coding/conversion, coding/conversion between video data and bitstream is performed.); 
wherein the rule is indicated based on a chroma format of the region of the video (Lainema; Heading “2 Proposed tool”, “Specification text”. Chroma (Cb and/or Cr) arrangement is used to indicate a rule.), and
wherein the rule indicates that the one or more syntax elements are absent in the bitstream in case the chroma format is 4:0:0 (Lainema; Heading “2 Proposed tool”, “7.4.3.2”. In accordance with chroma arrangement/format being 4:0:0, wherein no coded blocks of Cb and Cr (chroma components) are present, a first rule indicates one or more syntax elements are absent. Syntax element pps_joint_cbcr_qp_offset is not used, e.g. not signaled/or included in syntax, when ChromaArrayType is equal to 0, meaning that a chroma format of monochrome is being used (see Table 4 and corresponding paragraphs of WO 2020189960 A1), which is equivalent to a format of 4:0:0. Essentially, Lainema teaches that pps_joint_cbcr_qp_offset is not used when chroma format is 4:0:0/monochrome, wherein pps_joint_cbcr_qp_offset is a qp offset for deriving qp of chroma components).

Regarding claim 2, Lainema discloses the one or more syntax elements include a first syntax element used in a first coding tool in which residual samples of multiple chroma components are coded jointly (Lainema; Heading “2 Proposed tool”, “4 Specification text”. A first coding tool is used for coding chroma components jointly and includes one or more syntax elements including at least a first syntax element.).

Regarding claim 3, Lainema discloses the first syntax element indicates the quantization parameter offset to luma quantization parameter used for deriving one quantization parameter of multiple chroma components of the first coding tool (Lainema; Heading “7.4.3.2 Picture parameter set RBSP semantics”, “2 Proposed tool”, “4 Specification text”. A first syntax element indicate a quantization parameter offset to luma quantization parameter for at least one quantization parameter of chroma components.).

Regarding claim 4, Lainema discloses a first flag indicating whether to apply the first coding tool is conditionally included in the bitstream based on the rule (Lainema; Heading “2 Proposed tool”, “4 Specification text”. A first flag indicating whether to use a first coding tool of jointly coding is included conditionally in accordance with a rule.).

Regarding claim 5, Lainema discloses the first flag is included in a transform unit syntax structure and the first flag indicates whether a single transform block is used to derive the residual samples for all the multiple chroma components (Lainema; Heading “2 Proposed tool”, “4 Specification text”, “7.4.7.12 Residual coding semantics”. A first flag is used in associated with a transform unit syntax, wherein the first flag indicates whether a transform block is used to determine residual samples for different chroma components.).

Regarding claim 7, Lainema discloses the one or more syntax elements include a second syntax element which is indicative of a quantization parameter offset to luma quantization parameter for deriving a quantization parameter of a single chroma component of the region of the video (Lainema; Heading “4 Specification text”, “7.3.2.2”, “7.3.4.1”, “7.4.3.2 Picture parameter set RBSP semantics”, “7.4.5.1 General tile group header semantics”. One or more syntax elements include at least a second syntax element indicating a quantization parameter of at least a single chroma component of a video region.).

Regarding claim 8, Lainema discloses a third flag indicating whether syntax elements indicative of quantization parameter offsets to luma quantization parameter for deriving quantization parameters of chroma components are present in an associated slice header are conditionally included in a picture parameter set based on the rule (Lainema; Heading “4 Specification text”, “7.3.2.2”, “7.3.4.1”, “7.4.3.2”, “7.4.5.11”. A third flag/syntax is conditionally included in a PPS depending on the ChromaArrayType in accordance with a rule of chroma format/arrangement, which is used to indicate whether quantization parameter offsets to luma quantization parameter for chroma component are present in an associated tile/slice header.).

Regarding claim 9, Lainema discloses the rule indicates that the one or more syntax elements are absent in the bitstream in case the chroma format is monochrome (Lainema; Heading “2 Proposed tool”, “7.4.3.2”. In accordance with chroma arrangement/format being monochrome, wherein no coded blocks of Cb and Cr (Chroma components) are present, a first rule indicates one or more syntax elements are absent.).

Regarding claim 11, Lainema discloses determining the chroma format includes determining whether chroma components are coded separately (Lainema; Heading “2 Proposed tool”, “7.4.3.2”. A chroma arrangement/format is determined in accordance with whether chroma components are coded separately.).

Regarding claim 12, Lainema discloses the one or more syntax elements are absent in the bitstream in case the chroma components are coded separately (Lainema; Heading “2 Proposed tool”, “7.4.3.2”. In accordance with chroma components being coded separately, one or more syntax elements are absent.).

Regarding claim 13, Lainema discloses the one or more syntax elements are present in the bitstream in case the chroma components are not coded separately (Lainema; Heading “2 Proposed tool”, “7.4.3.2”. One or more syntax elements are present in accordance with chroma component being not coded separately.).

Regarding claim 14, Lainema discloses the region includes a picture, a slice, a video or a tile group (Lainema; Heading “2 Proposed tool”, “4 Specification text”, “7.4.7.12 Residual coding semantics”. A video region includes a picture, a slice, a video, or a tile group.).

Regarding claim 15, Lainema discloses the conversion includes encoding the video into the bitstream (Lainema; Heading “2 Proposed tool”, “4 Specification text”, “7.4.7.12 Residual coding semantics”. A coding/conversion includes encoding video data into bitstream.).

Regarding claim 16, Lainema discloses the conversion includes decoding the video from the bitstream (Lainema; Heading “2 Proposed tool”, “4 Specification text”, “7.4.7.12 Residual coding semantics”. A coding/conversion includes decoding video data from bitstream.).

Claims 17-18 are directed to an apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to perform a sequence of processing steps corresponding to the same as claimed in claims 1-2, and are rejected for the same reason of anticipation as outlined above.

Claim 19 is directed to a non-transitory computer-readable storage medium storing instructions that cause a processor to perform a sequence of processing steps corresponding to the same as claimed in claim 1, and is rejected for the same reason of anticipation as outlined above.

Claim 20 is directed to a non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus, wherein the method comprises a sequence of processing steps corresponding to the same as claimed in claim 1, and is rejected for the same reason of anticipation as outlined above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lainema (“CE7: Joint coding of chrominance residuals (CE7-1)”, Joint Video Experts Team of ITU-T SG 16 WP 3, 14th Meeting, 03/19/2019, IDS submitted on 11/10/2021) in view of Yin (US Pub. 20180167637 A1).

Regarding claim 6, Lainema discloses a second flag indicating whether the first coding tool is enabled or not (Lainema; Heading “2 Proposed tool”, “4 Specification text”. A second flag indicating whether to use a first coding tool of jointly coding is included conditionally in accordance with a rule.).
But it does not specifically disclose a second flag indicating whether the first coding tool is enabled or not for a coded layer video sequence is included in a sequence parameter set.
However, Yin teaches a second flag indicating whether the first coding tool is enabled or not for a coded layer video sequence is included in a sequence parameter set (Yin; Para. [0089]. A second flag included in SPS is used to indicate whether a first coding tool is enabled or not.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Lainema to adapt a coding tool signaling scheme, by incorporating Yin’s teaching wherein flags are used to indicate the enabling of different coding tools in SPS, for the motivation to describe a full set of subset of coding tools (Yin; Para. [0099].).

Claim 21 is directed to an apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to perform a sequence of processing steps corresponding to the same as claimed in claim 6, and is non-patentable over the prior art for the same reason as previously indicated.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Heo (WO 2020189960 A1) teaches a video coding system that derives a chroma array type for the current block on the basis of a separate color plane flag indicating whether three color components are separately coded and a chroma format index indicating a chroma format sampling structure for the current block.
Chen (US 2020180216 A2) teaches a video coding system that uses chroma format includes at least one of: 4:2:0, or 4:2:2, or 4:4:4.
Luo (US Pub. 20220060684 A1) teaches a video coding system that perform signaling at different structure levels.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBERT KIR/             Primary Examiner, Art Unit 2485